 FIRESTONE STEEL PRODUCTS CO.549Firestone Steel Products Company, a Division ofFirestone Tire and Rubber Company and Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica (UAW). Case 25-CA-9706March 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 8, 1979, Administrative LawJudge Thomas E. Bracken issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Firestone SteelProducts Company, a Division of Firestone Tireand Rubber Company, Henderson, Kentucky, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.The Administrative Law Judge inadvertently referred to "Walker" as"Wallace" in two instances in his Decision. We correct this error.The Administrative Law Judge credited the testimony of, inter alia,dischargee Todd and Production Foreman Townsend. There is a conflictin the testimony of these two men, however, over whether Todd request-ed to see the personnel director during the initial conversation that tookplace at the machines on March 3. Todd testified that he asked for ameeting with the personnel director. Townsend testified that Todd didnot say anything during the conversation at the machines. The only otherperson present was Walker, whose testimony was discredited by the Ad-ministrative Law Judge. Although the Administrative Law Judge did notaddress directly this conflict in testimony, he found in the "Analysis andConclusions" section of his Decision that "when Walker and Todd stoodbesides [sic) the machines, and at the locker room door, and requested tosee the personnel manager or the plant manager, they were engaging inprotected concerted activity." (Emphasis supplied.) We have relied onthe Administrative Law Judge's conclusions as to the relevant events inadopting his findings and conclusions here.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge:This case was heard at Evansville, Indiana, on October248 NLRB No. 6930, 1978.1 The charge was filed by the Union on March10, and the complaint was issued on April 28. The prima-ry issue is whether the Company, the Respondent, discri-minatorily discharged two union supporters, ErnestWalker, Jr., and Charles Todd, in violation of Section8(a)(1) and (3) of the National Labor Relations Act. Re-spondent denies the commission of any unfair labor prac-tices.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACT1. JURISDICTIONThe Company, an Ohio corporation, is engaged in themanufacture, sale, and distribution of truck wheels andrims at its plant in Henderson, Kentucky, where, duringthe past year, a representaive period, it shipped productsvalued in excess of $50,000 to States other than Ken-tucky and, during the same year, it received goods andmaterials valued in excess of $50,000 which were trans-ported to the plant, directly from States other than Ken-tucky. The Company admits and I find that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.111 THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn 1974, the Respondent opened the plant to manufac-ture truck rims and wheels of various sizes. One of itsearliest employees was Terry Gibson, who was hired onMay 1, 1974, to serve as its personnel manager. Gibsonhad previously beem employed as the personnel managerof another local company, Gamco Products. Gibsonhired Ernest Walker, Jr., as a machine operator 3 monthslater. Walker had also worked for Gamco as a machinist,and Gibson knew that he had been active in union cam-paigns at that company.In years following the opening of the Henderson plant,there were three union organizing campaigns conductedat the plant. The first was by the Aluminum Workers2and the IUE, the second by the Steel Workers, and thethird by the UAW.James R. Wiseman, an organizer for the UAW, testi-fied credibly that in May 1977 the UAW commenced anorganizing campaign at Respondent's plant. Walker wasone of the initiators of the campaign and served on thein-plant organizing committee. By letter dated May 18,1977, Wiseman had sent to Respondent a list of thenames of 1023 employees as serving on this committeeAll dates are in 1978, unless otherwise stated.' Walker served as an observer for this union in an election.a At the time of the hearing the Company had 560 employees. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the UAW. The names of Walker and Charles Todd,the other alleged discriminatee, appeared on this list.In July 1977, Walker was one of the 23 employees sus-pended after placing UAW stickers on their hard hats.The Company attributed the suspension to a violation ofits policy not to put any type of decal on a hard hat be-cause it was unsafe. This discipline became the subject ofa charge filed with the Board, which was settled withpayment of moneys to the suspended individuals, includ-ing Walker, and the posting of a notice with a nonadmis-sion of liability clause. On July 28, the UAW completedits organizing campaign with a Board-conducted elec-tion, in which the Union received a majority of thevotes. As of the date of this hearing the election resultswere being contested.As each employee is hired he receives a booklet enti-tled "Handbook for Firestone Steel Products Employ-ees." This highly professional booklet consists of 80printed pages containing very detailed information aboutthe Respondent's policies, rules, and procedures. Onpage 7 is stated its plant policy toward unionization. Oneparagraph thereof candidly reads: "We do not believethat union representation of our employees would be inthe best interests of either the employees or the compa-ny."While the booklet has no section entitled "Griev-ances," it does have one section wherein the languageand format is vaguely similar to the grievance proce-dures found in collective-bargaining agreements. Thissection, entitled "Let's Get It Out in the Open," allowsan employee to take his complaint through a four-stepprocedure, in which at each step he deals with a higher-rated company official. There is no appeal beyond theplant manager. It reads as follows:If there's something about your job that's bother-ing you, "Let's Get It Out in the Open." Discuss itfrankly with the people in Firestone who can andwill help you "iron out" your problem.You can be sure that your complaint will handledin a "fair and square manner."There are four steps you may take. It's your rightand privilege to keep right on going-"to the top,"if necessary.(1) As a starter, take up the problem that's botheringyou with your supervisor. He works with youeach day and is personally interested in your wel-fare. He knows you and your job better thananyone else and knows how to solve your prob-lems promptly and fairly.(2) Talk your problem over with your departmentmanager. Talk to him honestly and sincerely. Hehas authority to settle the problem.(3) If you want further consideration of your prob-lem, then take it to the Personnel Department.Personnel is specially trained in handling "humanrelations" problems and will guide and aid you.(4) As a final step, the door to the plant manager'soffice is open to your problem. If you have notbeen satisfied with the treatment of your problemup to this step, you may request that he give con-sideration to it.While Gibson testified that this section was not intend-ed as a grievance procedure, he admitted that there wasno limit as to the type of problem that an employeecould present under its steps, and that an employee witha dispute over a job assignment could process it throughthe steps set forth in the handbook. Gibson also de-scribed a review board that was instituted in January1979. The board will hold a hearing for an employeewith at least 60 days' service, who has been discharged,and review that employee's case. An employee mustmake the request for such a hearing in writing, and em-ployees who quit are not eligible to have a hearing.Since its institution, there have been eight cases heard bythe review board, with six discharges being upheld. Onlythe plant manager, Ken Roman, and Gibson have the au-thority to discharge an employee.The personnel manager also testified that it was plantpolicy that no employee may walk off a job if he has aproblem, but that he must perform the job and grievelater. It is also company policy to treat anyone who hasleft the plant without permission as a voluntary quit.This policy is not contained in the handbook, but is toldto each new employee on his or her first day of orienta-tion. The handbook on page 52 does refer to a voluntaryquit as follows: "When an employee is absent three (3)consecutive working days without an acceptable excuse,such absence shall be considered a voluntary quit."Walker had been hired as a machine operator, andworked at that classification for 1 year. He was thenmoved up to the classification of setup man, which paid$5.25 an hour, 50 cents per hour more than his priorclassification. Setup men make sure that all machines onthe line properly, change blades and other parts, and re-pairs any machines that break down. Todd also started asa machine operator in November 1974, and, 4 to 6months later, moved up to the setup man classification.Todd wore a UAW button during the 1977 campaign,and helped to hand out handbills "up on the hill." AsOrganizer Wiseman admitted, Todd did not play anyparticular role in the union campaign, and many employ-ees were more active than he was. After the election, heagain wore a union button. During the month prior toMarch 3, Todd had been working a 7-day week, andWalker also had been working a considerable amount ofovertime.B. The Events of March 31. Preliminary eventsOn the morning of March 3, Walker and Todd hadbeen scheduled to work on their regular jobs as setupmen on line 425, a line on which light truck rims are fab-ricated right from flat steel. The line is operated by 12machine operators who work under Production ForemanLarry Ray Townsend. In addition, the line has two setupmen, Walker and Todd, who take orders from the setupsupervisor, Zack Womack. Between 6:30 and 6:45 a.m.,Townsend and Womack attended the daily supervisors'production meeting. Their supervisor, Jim Rutledge, wasalso present. On the night before there had been a snowand ice storm, and the officials were particularly con-cerned about possible absenteeism, and its effect on pro- FIRESTONE STEEL PRODUCTS CO.551duction. Line 436 was designated as the priority line thatday, and was to be manned in all events.At 7 a.m., Townsend determined that he was shorttwo men on his line, and transferred three of his opera-tors over to line 436. About 7:05 a.m. Rutledge discussedthe absenteeism situation with Production Manager RonTerry, reporting that 11 of the 44 employees in his de-partment were absent. Following this telephone conver-sation, Rutledge then instructed Townsend and Womackto use setup employees on the production lines, so as tokeep production going. Rutledge's reason for productionhaving priority over setup work was "Production paysthe bills. If we don't run rims we don't survive."2. Subsequent eventsa. According to General Counsel's witnessesWalker testified that he arrived after 7 a.m., checkedthe burr shear, and found that its blades were dull.4Hewent back to his toolbox, where Todd walked up and in-formed him that he had changed the machine stamp.Walker then told Todd that he was going to change theblades in the burr shear. At this time, Townsend walkedup and said, "Ernie, I think you're going to have toeither stack rims or run a burr shear." Walker then pro-tested, stating that Womack was the supervisor of setup,and that he would have to tell "us" what to do.Townsend left and returned with Womack about 7:25a.m. The setup supervisor then said to Walker, "Damn itto hell. Are you refusing to run the burr shear." Walkerreplied "No, I'm not refusing to run no burr shear."Womack then asked for Walker's and Todd's timecards,punched them out, and said, "Come on."5The threethen walked to the locker room, where Walker andTodd changed their clothes.When the two setup men came out of the locker room,they were met by Rutledge and Womack. Rutledge thensaid, "Walker, get your hard hat on and your safetyshoes and get your ass out there and run that machine."Walker replied by telling Rutledge that he wanted to seeGibson, the personnel manager, or Terry, the productionmanager. Rutledge responded by telling him four or fivetimes to get out there and run the machine, as he wasnot going to see anybody. Walker did, at one time, tellRutledge, "I'll try to run that machine until 9:00 o'clockif I can see somebody in Personnel," but was told that hewould not be promised anything. Finally, after about 15to 20 minutes, Rutledge told Womack, "Get them out tothe guard shack and get them off Company property."Womack then took Walker by the arm and led him tothe guard shack. During this walk Womack commentedto the two setup men that "I feel like about all you boysare going to do is get the weekend off." Later that day,Walker telephoned Gibson about coming back, and wastold that he and Todd had voluntarily quit.Todd's testimony corroborated Walker's with the fol-lowing exceptions. Todd testified that when TownsendA burr shear is a machine that trims excess weld off of an incompleterim, so that it will fit into the flare die.5 Two setup men, Clarence Calhoun and Frank Hamilton, testifiedwithout contradiction that they asked Walker what was up, and that hereplied that he did not know, but guessed that they were being firedfirst came to them, he stated, "One of you are going tohave to run the burr shear and the other one is going tohave to stack parts." Then, when Womack came to theline and asked if they were refusing to run the machineand stack parts, he (Todd) replied, "No, we're not refus-ing." When Rutledge met them outside the locker room,and asked him if he was refusing to run a job, Todd an-swered, "No sir. All we wanted was just to see some-body in Personnel, somebody higher." Todd estimatedthis conversation as taking 2 or 3 minutes, at the end ofwhich Rutledge said, "Okay, you're fired," and toldWomack to take them out to the guard house.Todd telephoned Gibson later that day, asked if heand Walker could come out and talk it over, and wastold there was nothing to talk over as they had quit. Hewas also told that he could not go before the reviewboard. On the following day, Todd wrote a letter to theplant manager, Ken Roman, stating that "I am writingthis letter" because "I was fired unjustly," and then re-viewed the events of March 3, without ever mentioningWalker. Todd closed by stating, "I have at no time quitmy job and am requesting to be heard by the revue [sic]board."6(G.C. Exh. 4.)b. According to Respondent's witnessesTownsend testified that he went to Walker and Toddabout 7:15 or 7:20 a.m. and told them he was not goingto be able to run the line, that he needed their help, andasked Walker to run the flare operation. Walker repliedthat he had been working 7 days a week, that it was nothis job, and he was not going to run the machine. Town-send then left and returned with Womack, after inform-ing him that Walker and Todd had refused to operate amachine. Womack then asked them if they would runany machine on the line, the circle, the burr shear, or theflare. Walker replied, "No, I'm not going to run a ma-chine but I'm not refusing." When Womack asked Toddif he would run one of the machines, Todd shook hishead "No." At this point Womack asked for their time-cards and punched them out. His stated reason was that,if they were not going to work, they should not be paidfor such time. The two men then locked their tool boxes,and proceeded to the locker room, with Womack follow-ing them.At this point Rutledge appeared on the scene. Rut-ledge had been attending a 7:30 a.m. production meetingin Terry's office, at which Personnel Director Gibsonwas also present. Here, Rutledge learned that Womackwas having a problem with setup people, and he then leftthe meeting and went to the shop. Rutledge metWomack outside the locker room, and discussed theproblem with him. After several minutes, Walker andTodd came out. Rutledge then testified as follows:I asked them what their problem was and Ernie,I think it was Ernie, said he thought it was unfair6 Walker, when asked if he had requested a review board, testified,"Well, we wrote, me and Charlie, wrote a letter to try to get our jobback one time." No evidence of such a letter was placed in the record,and clearly Todd's letter to the Company was not a joint letter withWalker. I do not find that Walker wrote or participated in writing aletter to get his and Todd's job back. 552DECISIONS OF NATIONAI. LABOR RELATIONS BOARDthat he had to work on the line that day so I toldErnie, you know, the problem we had with peoplebeing off. We needed their help bad to help get theproduction out and he said that he didn't care hefelt that was still unfair.So, I asked him, you know, if he was refusing todo the job and he said, "No," but he just thought itwas ufair.Walker then asked if he could have a meeting with theproduction manager. Rutledge stated that it could not beright at that time because Terry was at a meeting. Healso told them that if they would go back to work hewould set up a meeting for them to see management.Rutledge then told them that they had 3 minutes toreport to work.7Walker said again that it was unfair,and walked out the door with Todd following him. Rut-ledge then told Womack to walk out behind them to theguard shack, and he did so. The conference took nomore than 5 minutes. Rutledge proceeded to report theevent to the production supervisors and the personnel di-rector.Following the receipt of Todd's letter dated March 5,Gibson replied to it on March 13, denying him anyrelief. The personnel manager concluded his letter as fol-lows:The Review Board is available for employees withover 60 days service with the company that havebeen discharged by the Company. A quit is not eli-gible for the Review Board.3. CredibilityWhile this is not the type of case that turns solely onthe issue of credibility, the case is too replete with con-flicts of credibility to allow such conflicts to go unre-solved. Walker was an evasive, inconsistent, argumenta-tive, and contradictory witness whose testimony had noring of truth, and I do not credit his testimony. Severalexamples are set forth below. When testifying about hisconversation with Rutledge outside the locker room, hewas asked:Q. And, what did Rutledge say?A. Rutledge didn't say nothing. He said, "Youbetter get on out there and run that machine, thatwe wasn't going to see nobody." He stated thatfour or five times and I sort of leaned up against thewall. I was just aiming to wait for Terry Gibson.Terry Gibson comes through there quite a bit and Iwas going to see him or Ron Terry and talk tothem about what was going on out there in thePlant.I felt like deep down.that they didn't know whatwas going on out there in the Plant.When asked why he reported to work late on themorning of March 3, he answered, "On account of thereI Womack testified that Rutledge said, "I'll give you 3 minutes to getback down on the line to go to work, and then we will set up an appoint-ment." Unlike General Counsel's contention in his brief, I do not findthese statements of Rutledge and Womack to be inconsistent, but findthem to be consistent and corroborative.was a truck across 41." When pressed, he stated that itwas the only reason he was late. Then, upon beingshown his prehearing affidavit in which he stated that hewas late "due to the bad weather," he finally admittedthat the truck blockage was caused by the bad weather,and that there was ice on the highway.Todd was a quiet, calm witness, and not the garrulous,argumentative witness that Walker was. In the main, Icredit his testimony as a fair representation of the factsas he remembered them. However, I do not credit histestimony that Rutledge said, "Okay, you're fired."While Rutledge was not asked if he said this, he did tes-tify that he had no authority to discharge an employee, aprinciple that was corroborated by Gibson. Also, Walkerdid not claim that Rutledge at any time told them thatthey were fired.Rutledge, Womack, and Townsend, all of whom wereup from the ranks, impressed me as completely honest,sincere witnesses who testified in a straightforwardmanner, and I credit their testimony.C. Analysis and ConclusionsThe General Counsel contends that Walker and Toddwere engaged in a concerted refusal to work in order tosecure a meeting with management, and that this wasprotected, concerted, and union activity for which theywere illegally discharged. Respondent, in its brief, vigor-ously denies that the employees were engaged in protect-ed or concerted or union activity, and contends that theywere terminated for repeated refusals to work, supple-mented by their unauthorized departure from the plant.It is to be noted that Respondent in its brief does notargue that Walker and Todd voluntarily quit their jobson March 3, as maintained by Terry during the hearing,and as stated in his March 13 letter to Todd. This is arealistic approach, as the record is clear that Walker andTodd did not "quit" their employment, as that basicword is understood by employees and employers in theindustrial shops of this nation. A quit occurs when anemployee, by his own act, terminates his employment. InRobert's Dictionary of Industrial Relations, Bureau ofNational Affairs, 1971 edition, a quit is defined as "Thevoluntary termination or resignation from employment,which is initiated by the employee." The record is clearthat neither Walker nor Todd voluntarily terminated orresigned his employment on March 3, and they at alltimes considered themselves employees and wanted theirjobs. When Walker called Gibson only several hoursafter leaving the plant, it was Gibson who insisted thathe had quit, whereas Walker denied it. Todd, likewise,was told by the personnel manager on the same day thathe had quit, despite his protestations. Todd, in his letterto the Company also denied that he had quit, only to betold in the personnel director's letter of March 13 that hehad quit.Section 7 of the Act guarantees to employees the rightto "engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection...." and Section 8(a)(l) forbids an employer "to inter-fere with, restrain or coerce employees in the exercise ofthe rights guaranteed in Section 7." Thus, if Walker'sand Todd's activity is of the type comtemplated by Sec- FIRESTONE STEEL PRODUCTS CO.553tion 7, and if they were discharged for having engagedin it, then the Company thereby violated Section 8(a)(1).The protestations of Walker and Todd that they didnot refuse to obey an order are as incorrect as the per-sonnel manager's claim that they quit. It is true that theytold Womack that they were not refusing to run a ma-chine, but this was doubletalk. Their action is standingthere and not starting up and running a machine spokeclearer than their mere words in showing that they wererefusing an order.8Then, when Rutledge asked Walkeroutside the locker room if he were refusing to do thejob, Walker's denial that he was not was negated by hisaction of standing there mute for several minutes.However, when Walker and Todd stood beside themachines and at the locker room door, and requested tosee the personnel manager or the plant manager, theywere engaging in protected concerted activity. The le-gitimate interest of employees to seek such a meeting,and the statutory protection against reprisals, where theright is asserted, is firmly imbedded in Board and courtdecisions. The principle was stated long ago in N.L.R.B.v. Phoenix Mutual Life Insurance Co., 167 F.2d 983, 988(7th Cir. 1948), "even though no union activity be in-volved, or collective-bargaining contemplated ...[em-ployees have] ...a legitimate interest in acting concer-tedly in making known their views to management with-out being discharged for that interest."Walker and Todd had no union representation, and nomeaningful, enforceable grievance procedure to presenttheir complaint to management. In Masonic and EasternStar Home of the District of Columbia, 206 NLRB 127(1973), the Board held that in the absence of an estab-lished grievance procedure the conduct of a group ofemployees in stopping work and concertedly presentinga grievance concerning terms and conditions of employ-ment is within the protection of the Act.Walker's and Todd's conduct was clearly concerted innature as they shared the common complaint that theydid not want to work outside their classification of setupmen, and perform the duties of machine operators.Whether this was reasonable or not is immaterial as em-ployees' concerted activity need not be reasonable inorder to be protected. N.L.R.B. v. Washington AluminumCompany, Inc., 370 U.S. 9, (1962). Nor does the fact thatthey voluntarily left the plant remove them from theprotection of the Act. By leaving the plant they assumedthe status of strikers, and nothing could be clearer in theannals of the Act than an employer cannot discharge em-ployees for striking in such a factual context.Respondent points out in its brief, as a vindication ofits handling of the two setup men, the case of Jack Jen-nings. Jennings was terminated in April 1977 for refusingto perform a work assignment, and for leaving the plantwithout permission. Jennings filed a charge with the8 Wallace's contentions at the hearing that he was unable to run theburr machine are without merit. He had first worked for Respondent as amachine operator, and had been promoted to the more skilled classifica-tion of setup man. He admitted that he had started the burr shear ma-chine up, and changed its blades but claimed he had never "fully operat-ed" one. Rutledge testified credibly that a setup man is required to knowhow to run each machine, as well as how to set it up In an) event, nei-ther Wallace sic] nor Todd told his supervisor on the morning of March3, that he did not have the skill to operate the burr shear machineBoard claiming that his termination violated Section8(a)(3) and (1) of the Act. However, after a Board inves-tigation, the charge was withdrawn and no further actionwas taken. What Respondent overlooks in its analogy isthat there is nothing in the record to show that Jenningswas acting in concert with any other employee. Jenningswas acting in his individual capacity, and, as such, wasnot covered by the umbrella of Section 7 that gives em-ployees the right to engage in concerted activities for thepurpose of mutual aid and protection. Respondent alsopoints out that employees Leslie Butler, Robert Gillham,and Tyrone McGuire were discharged for refusing to doassigned work.9All that the record shows is that theseemployees were terminated on different days, and thereis nothing in the record to indicate that any two of themever acted jointly in a concerted manner, so that theycould assert their rights under the Act.Upon the foregoing, and upon the record as a whole,it is found that Respondent, by discharging ErnestWalker, Jr., and Charles Todd because of their concertedactivity protected by the Act, violated Section 8(a)(l) ofthe Act. Thermofil, Inc., 244 NLRB No. 171 (1979);American Truck Stop, Inc., 218 NLRB 1038 (1975);Crenlo, Division of GF Business Equipment, Inc., 215NLRB 872 (1974). Inasmuch as the Order recommendedhereinafter would not be affected, I find it unnecessaryto pass upon General Counsel's further contention thatRespondent violated Section 8(a)(3) of the Act by dis-charging Walker and Todd.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of the Act.3. By discharging Ernest Walker, Jr., and CharlesTodd on March 3, 1978, and thereafter refusing to rein-state them, for engaging in protected concerted activi-ties, Respondent has interfered with, restrained, and co-erced employees in the exercise of rights guaranteed inSection 7 of the Act, and has thereby engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I shallrecommend that it be ordered to cease and desist there-from and take certain affirmative action designed to ef-fectuate the policies of the Act.It having been found that Respondent unlawfully dis-charged Ernest Walker, Jr., and Charles Todd, I shall9 Sec. II of Respndent's handbook provides certain rules, which, if vio-lated, subject the violators to suspension and discharge Rule 5 states:Refusal or failure to perform work assigned or refusal or failure tofollow the directions or instructions of management unless such as-signment is later proven to have been such as to unreasonably endan-ger life or health 554DECISIONS OF NATIONAL, LABOR RELATIONS BOARDrecommend that it be ordered to offer them immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rights andprivileges, and to make them whole for any resultant lossof earnings and other benefits. Their loss of earningsshall be computed as prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), plus interest as set forthin Isis Plumbing & Heating Co., 138 NLRB 716 (1962),and Florida Steel Corporation, 231 NLRB 651 (1977).Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER ' 0The Respondent, Firestone Steel Products Company, aDivision of Firestone Tire and Rubber Company, Hen-derson, Kentucky, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Terminating or otherwise interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Ernest Walker, Jr., and Charles Todd rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, without prejudiceto their seniority or other rights and privileges, and makethem whole for any loss of earnings they may have suf-fered in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Henderson, Kentucky, plant copies ofthe attached notice marked "Appendix."" Copies of said'O In the event no exceptions are filed as provided by Sec. 10246 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.II In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bynotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent's rep-resentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar asit alleges a violation of the Act not herein found, be, andthe same is, dismissed.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate or otherwise interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed them in Sec-tion 7 of the Act.WE WILL offer Ernest Walker, Jr., and CharlesTodd immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent jobs, without prejudice to theirseniority or other rights and privileges, and WEWILL make them whole for any loss of earnings andother benefits suffered as the result of their termina-tion on March 3, 1978, with interest.FIRESTONE STEEL PRODUCTS COMPANY, ADIVISION OF FIRESTONE TIRE ANDRUBBER COMPANY